DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 5/11/2022.  These drawings are approved.
Examiner’s Comment
An examiner conducted a telephone interview on May 10, 2022 upon applicant’s request. The examiner acknowledged and discussed the applicant’s agenda filed March 30, 2022 via PAIR. The examiner noted that the drawing filed 4/5/2022 was lacking the claimed invention, which is corrected in the replacement drawing filed 5/11/2022.
Allowable Subject Matter
Claims 2 and 5-21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Jang et al., and/or Otsuka to further includes, among other things, the specific of a combination of method of comparing the reference-resistance voltage to a reference voltage on a reference- voltage node and responsively adjusting the reference current through the external reference resistance responsive to the comparing until the reference-resistance voltage is equivalent to the reference voltage and repeatedly comparing the reference-resistance voltage to the reference voltage to produce repeated comparisons, filtering the repeated comparisons, and adjusting the reference current through the external reference resistance responsive to the filtered, repeated comparisons (claim 2), the specific of and integrated circuit comprising a combination of means for comparing the reference-resistance voltage to a reference voltage and the termination voltage to one of the reference-resistance voltage and the reference voltage and means for calibrating the first current responsive to the comparing of the termination voltage to the reference voltage and the adjustable resistance responsive to the comparing of the termination voltage and the one of the reference-resistance voltage and the reference voltage (claim 9), the specific of an integrated circuit comprising a combination of a termination counter coupled to the comparator to accumulate a termination value responsive to the comparison between the reference-resistance voltage and the reference voltage and a current counter coupled to the comparator to accumulate a current value responsive to the comparison between the termination voltage and the one of the reference-resistance voltage and the reference voltage (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/James Cho/
Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844